Title: To George Washington from George Clinton, 3 July 1780
From: Clinton, George
To: Washington, George



Dear Sir.
Poughkeepsie [N.Y.] 3d July 1780

I was honored with the receipt of your Excellency’s Letter of the 27th on the Day following. I immediately communicated it to the Legislature; and am happy in being enabled to inform You that, altho’ within two Days of their annual Dissolution, they readily entered on the Business recommended to them and passed a Law for completing their continental Battalions. I dare not venture to pronounce that it will be as effectual as could be wished and the Importance of the Object appears to require: but considering the short time left them to deliberate on the Subject, the Embarrassments occasioned by their having previously adopted a different Measure and the mutilated and distressed Circumstances of the State I believe it to be the best that could be devised. I have it not in my Power to transmit a Copy of the Law by this Conveyance to your Excellency as I have not yet received it from the Secretary. It in Substance enables me to engage the present Levies to serve in the continental Battalions by a generous Bounty in Money or Wheat at their option; which I am authorized to offer them; and occasionally to make Detachments from the Militia to supply their Places, so as to keep the Quota of 1575 always compleat—It was unfortunate that the Law was published and the Orders issued for raising the Levies according to the first Idea the Legislature formed of the Committee’s Requisition, before your Excellency’s Letter came to hand—otherwise Drafts might have been made to fill up the Battalions in the first Instance which would have reduced the Business to a greater certainty and been attended with much less Expence. I am however not without hopes that I shall be able to accomplish it with a Degree of punctuality on the present Plan. I wish to observe to your Excellency that the Levies to reinforce the Army are to serve, and not to be relieved, until the expiration of the Time mentioned in the Committee’s Letter; and I have reason to believe that they will be principally composed of Men who have occasionally been in Service during the War; and as I am not confined to the Militia for Officers I shall have it in my Power to engage Gentlemen to command them who are acquainted with Service; as many of the Supernumary & other Officers of the Army who have resigned, have generously tendered their Services on this important Occasion—This I flatter myself will make them much more respectable and serviceable than an equal Force detached from the Militia in the ordinary Way.
The Accounts I continue to receive from the Northward and Westward (Copies of which and of a Speech of the Oneida Chiefs are inclosed) strongly indicate the Intentions of the Enemy to invest Fort Schuyler and desolate the County of Tryon, this with the apprehensions which

the Oneida Nation express on this Occasion has induced me to believe it would be inexpedient to relieve it’s present Garrison, by the Levies on the frontiers. I have therefore thought it most advisable to delay giving Orders for this Purpose until I shall receive your Excellency’s further directions on this Subject—for besides the exposed situation in which it would leave the frontier Settlements, I am persuaded the exchanging of the present Garrison, with whom these friendly Indians have contracted an acquaintance and have confidence in, for strange Troops of a less martial appearance would have an exceeding bad effect on their Minds and might lead them, to relinquish their Attachment to us and join the Enemy. I also enclose a Copy of the Letter; which (on Receipt of your Excellency’s on the Subject of throwing into Fort Schuyler a more competent Supply of Provisions) I wrote to Colo. VanSchaick together with and of his answer thereto. Your Excellency may rest assured that I shall be ready to afford him any Assistance which may be requested to facilitate that Business. I have the Honor to be with sincere Respect and Esteem Your Excellency’s most Obedt Servant

Geo: Clinton


P.S. I forgot to mention that your Excellency’s Letter of the 30th June was received & laid before the Legislature a few Minutes before they rose—I have also to thank your Excellency for your confidential Letter of the 27th.

